                 Case 2:20-cv-01695 Document 1 Filed 11/17/20 Page 1 of 8



1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
7                                          AT SEATTLE

8
     UNITED STATES OF AMERICA,
9
                                                            No. 2:20-CV-1695
10                            Plaintiff,

11                  v.                                      COMPLAINT

12   ERIC RICHEY,

13
                              Defendant.
14

15
            Plaintiff, the United States of America, by and through its undersigned attorneys, brings
16
     this complaint against Defendant ERIC RICHEY, and alleges the following:
17
                                           I. NATURE OF THIS ACTION
18
            1.      Starting as early as August 2019 and continuing to the present, Defendant has
19
     conducted financial transactions with large sums of illegally obtained money, knowing that his
20
     transactions are designed to conceal the nature, source, location, ownership, and control of
21
     proceeds. Defendant’s conduct includes knowingly receiving money obtained via fraud and
22
     then immediately transmitting the same money to accomplices. Defendant has transmitted
23
     money to and from accomplices using Bitcoin and similar technologies.

      COMPLAINT - 1                                                        UNITED STATES ATTORNEY
      Case No. 2:20-CV-1695                                                  700 Stewart Street, Suite 5220
                                                                            Seattle, Washington 98101-1271
                                                                                     (206) 553-7970
                  Case 2:20-cv-01695 Document 1 Filed 11/17/20 Page 2 of 8



1            2.      The United States seeks to prevent continuing and substantial injury to the

2    United States and victims by bringing this action for a permanent injunction and other equitable

3    relief under 18 U.S.C. § 1345. The United States seeks to enjoin the ongoing commission of

4    banking law violations as defined in 18 U.S.C. § 3322(d), including money laundering in

5    violation of 18 U.S.C. § 1956(a)(1)(B), and structuring cash transactions to evade transaction

6    reporting requirements in violation of 31 U.S.C. § 5324(a).

7                                   II. JURISDICTION AND VENUE

8            3.      This Court has jurisdiction over this action under 18 U.S.C. § 1345 and 28

9    U.S.C. §§ 1331 and 1345.

10           4.      The United States District Court for the Western District of Washington is a

11   proper venue for this action under 28 U.S.C. § 1391(b)(1) & (b)(2) because Defendant is a

12   resident of this District and because a substantial part of the events or omissions giving rise to

13   this Complaint occurred in this District.

14                                               III. PARTIES
15           5.      Plaintiff is the United States.
16           6.      Defendant Eric Richey is a resident of this District, residing in Kent,
17   Washington. In connection with the matters alleged herein, Defendant transacts and has
18   transacted business in this District.
19
                                                  IV. FACTS
20                            A. Defendant’s Ongoing Banking Law Violations
21           7.      Defendant conducts financial transactions to benefit one or more fraud schemes,

22   knowing that the moneys he receives and transmits are obtained fraudulently, knowing that his

23   transactions are designed to conceal the schemes, and structuring his cash transactions in an

      COMPLAINT - 2                                                          UNITED STATES ATTORNEY
      Case No. 2:20-CV-1695                                                    700 Stewart Street, Suite 5220
                                                                              Seattle, Washington 98101-1271
                                                                                       (206) 553-7970
                      Case 2:20-cv-01695 Document 1 Filed 11/17/20 Page 3 of 8



1    effort to prevent the filing of required financial transaction reports. Defendant receives at least

2    some financial compensation for this conduct, by transmitting to an accomplice slightly smaller

3    amounts than he receives and keeping the difference for himself.

4               8.      Defendant completed most financial transactions with Bitcoin. Bitcoin is a

5    cryptocurrency that is regulated, if at all, not by a central government authority, but through a

6    decentralized peer-to-peer network using blockchain technology to maintain a public ledger of

7    the cryptocurrency. The value of Bitcoin (and similar such cryptocurrencies) can fluctuate

8    wildly. There are numerous third-party brokers that can convert conventional (or fiat) currency

9    into Bitcoin and vice versa. Bitcoin holders can maintain their accounts through online

10   accounts (e.g. digital wallets) and send or receive Bitcoin to other users through these digital

11   wallets.

12       (1) Money laundering and international money laundering

13              9.      Beginning at least as early as 2019, Defendant has knowingly and willingly

14   accepted hundreds of thousands of dollars from multiple sources and then transmitted much of

15   that money to accomplices by depositing the moneys he receives into his Bitcoin wallet and

16   giving his accomplices access to that same wallet.

17              10.     Defendant’s wallet shows that he received Bitcoin from numerous different

18   sources and sent Bitcoin to at least two distinct accounts.

19              11.     Between November 2019 and June 2020, Coinsource, a financial company,

20   reported suspicious transactions involving Defendant purchasing Bitcoin. Coinsource assists

21   customers converting U.S. dollars into Bitcoin. Defendant was observed conducting a high

22   amount of transactions totaling approximately $199,540 of Bitcoin, based on the value of

23   Bitcoin at the time of the transactions. Coinsource questioned Defendant about this activity

      COMPLAINT - 3                                                          UNITED STATES ATTORNEY
      Case No. 2:20-CV-1695                                                    700 Stewart Street, Suite 5220
                                                                              Seattle, Washington 98101-1271
                                                                                       (206) 553-7970
                  Case 2:20-cv-01695 Document 1 Filed 11/17/20 Page 4 of 8



1    and Defendant stated that he was using his account to resell Bitcoin to other individuals.

2    Coinsource stated that Defendant needed to register as a money services business in order to

3    conduct these transactions. Defendant failed to comply and Coinsource deactivated his

4    account.

5           12.     Between February and June 2020, Wells Fargo Bank reported that Defendant

6    received 53 incoming checks and money orders, many from out-of-state locations, including

7    locations in Texas and Arizona, and from individuals with no perceivable relationship to

8    Defendant. The deposits ranged between $100 and $8,700 and totaled $65,224. In addition,

9    Defendant received incoming wire transfers that totaled $3,470. Defendant then conducted a

10   total of 65 cash withdrawals in amounts ranging from $4 to $7,000, totaling $68,617, at

11   multiple locations in King County, Washington.

12      (2) Structuring

13          13.     Defendant engaged in conduct designed to cause domestic financial institutions

14   to fail to file a report required under 31 U.S.C. § 5313(a), and the regulations promulgated

15   thereunder. Defendant repeatedly caused and attempted to cause his cash withdrawals to be

16   structured in amounts designed to avoid this transaction reporting requirement.

17          14.     For example, when Coinsource explained to Defendant he needed to register as

18   a money services business, Defendant purposefully began using other means to convert

19   payments into Bitcoin and Coinsource closed his account.

20          15.     For further example, in June and July 2020, HomeStreet Bank reported that

21   Defendant deposited cashier’s checks from out-of-state individuals of approximately $16,012

22   in total. Defendant then made six cash withdrawals in locations across Western Washington

23   and Oregon in amounts between $600 and $4,500, for a total of approximately $15,200.

      COMPLAINT - 4                                                        UNITED STATES ATTORNEY
      Case No. 2:20-CV-1695                                                  700 Stewart Street, Suite 5220
                                                                            Seattle, Washington 98101-1271
                                                                                     (206) 553-7970
                  Case 2:20-cv-01695 Document 1 Filed 11/17/20 Page 5 of 8



1        B. Defendant’s Knowledge of Fraud, Intent to Conceal the Nature, Source, Location,
             Ownership, or Control of Proceeds, and Intent to Evade Transaction Reporting
2                                          Requirements

3           16.     On information and belief, Defendant has engaged in the financial transactions

4    alleged in Paragraphs 7 through 15 with the knowledge that the moneys he receives from and

5    transmits to accomplices are obtained by fraud schemes or other specified unlawful activity.

6           17.     On information and belief, Defendant has engaged in the financial transactions

7    alleged in Paragraphs 7 through 15 with the intent to conceal the nature, source, location,

8    ownership, or control of proceeds.

9           18.     On information and belief, Defendant has engaged in the financial transactions

10   alleged in Paragraphs 13 through 15 with the intent to evade transaction reporting requirements.

11                                      C. Harm to the United States

12          19.     The United States is suffering continuing and substantial injury from

13   Defendant’s banking law violations.

14          20.     Defendant is continuing to facilitate his banking law violations. Absent

15   injunctive relief by this Court, Defendant will continue to cause continuing and substantial

16   injury to the United States and victims.

17                                             COUNT I
                                 (18 U.S.C. § 1345 – Injunctive Relief)
18
            21.     The United States re-alleges and incorporates by reference Paragraphs 1 through
19
     20 of this Complaint as though fully set forth herein.
20
            22.     By reason of the conduct described herein, Defendant has committed, is
21
     committing, and is about to commit banking law violations as defined in 18 U.S.C. § 3322(d),
22
     including money laundering with intent to conceal in violation of 18 U.S.C. § 1956(a)(1)(B)(i),
23
     money laundering with intent to evade transaction reporting requirements in violation of
      COMPLAINT - 5                                                        UNITED STATES ATTORNEY
      Case No. 2:20-CV-1695                                                  700 Stewart Street, Suite 5220
                                                                            Seattle, Washington 98101-1271
                                                                                     (206) 553-7970
                     Case 2:20-cv-01695 Document 1 Filed 11/17/20 Page 6 of 8



1    18 U.S.C. § 1956(a)(1)(B)(ii), and structuring cash transactions to evade transaction reporting

2    requirements in violation of 31 U.S.C. § 5324.

3              23.     Because Defendant is committing or about to commit banking law violations as

4    defined in 18 U.S.C. § 3322(d), the United States is entitled, under 18 U.S.C. § 1345, to seek a

5    permanent injunction restraining all future banking law violations and any other action that this

6    Court deems just to prevent a continuing and substantial injury to the United States.

7              24.     As a result of the foregoing, Defendant’s conduct should be enjoined pursuant to

8    18 U.S.C. § 1345.

9                                        VI. PRAYER FOR RELIEF

10             WHEREFORE, Plaintiff, United States of America, requests of the Court the following

11   relief:

12             A.      That the Court issue a permanent injunction, pursuant to 18 U.S.C. § 1345,

13   ordering that Defendant is restrained from engaging, participating, or assisting in money

14   laundering, international money laundering, structuring transactions to evade transaction

15   reporting requirements, and any money transmitting business; and

16             B.      That the Court order such other and further relief as the Court shall deem just

17   and proper.

18   //

19   //

20

21

22

23

      COMPLAINT - 6                                                           UNITED STATES ATTORNEY
      Case No. 2:20-CV-1695                                                     700 Stewart Street, Suite 5220
                                                                               Seattle, Washington 98101-1271
                                                                                        (206) 553-7970
                Case 2:20-cv-01695 Document 1 Filed 11/17/20 Page 7 of 8



1          Respectfully submitted this 17th day of November, 2020.

2                                              BRIAN T. MORAN
                                               United States Attorney
3
                                               s/ Nickolas Bohl
4                                              NICKOLAS BOHL, WSBA #48978
                                               Assistant United States Attorney
5                                              United States Attorney’s Office
                                               700 Stewart Street, Suite 5220
6                                              Seattle, Washington 98101-1271
                                               Phone: 206-553-7970
7                                              Fax:     206-553-4067
                                               Email: nickolas.bohl@usdoj.gov
8
                                               Counsel for United States of America
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     COMPLAINT - 7                                                      UNITED STATES ATTORNEY
     Case No. 2:20-CV-1695                                                700 Stewart Street, Suite 5220
                                                                         Seattle, Washington 98101-1271
                                                                                  (206) 553-7970
Case 2:20-cv-01695 Document 1 Filed 11/17/20 Page 8 of 8
JS 44 (Rev. 10/20)                     Case 2:20-cv-01695 Document
                                                       CIVIL COVER 1-1 SHEET
                                                                        Filed 11/17/20 Page 1 of 1
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                         DEFENDANTS
          UNITED STATES OF AMERICA                                                                        ERIC RICHEY
    (b)   County of Residence of First Listed Plaintiff                                                   County of Residence of First Listed Defendant              King
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                     THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                             Attorneys (If Known)
      AUSA Nickolas Bohl, United States Attorney’s Office
      700 Stewart Street, Suite 5220, Seattle, WA 98101,
      206-553-7970
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)  III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                    and One Box for Defendant)
✖ 1     U.S. Government                  3   Federal Question                                                                   PTF        DEF                                         PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                     Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                      of Business In This State

    2   U.S. Government                  4   Diversity                                           Citizen of Another State            2          2   Incorporated and Principal Place           5         5
          Defendant                            (Indicate Citizenship of Parties in Item III)                                                          of Business In Another State

                                                                                                 Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                   Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                    Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                TORTS                           FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY            625 Drug Related Seizure             422 Appeal 28 USC 158        375 False Claims Act
    120 Marine                          310 Airplane                    365 Personal Injury -           of Property 21 USC 881           423 Withdrawal               376 Qui Tam (31 USC
    130 Miller Act                      315 Airplane Product                Product Liability       690 Other                                28 USC 157                   3729(a))
    140 Negotiable Instrument                Liability                  367 Health Care/                                                                              400 State Reapportionment
    150 Recovery of Overpayment         320 Assault, Libel &                Pharmaceutical                                               PROPERTY RIGHTS              410 Antitrust
        & Enforcement of Judgment            Slander                        Personal Injury                                               820 Copyrights              430 Banks and Banking
    151 Medicare Act                    330 Federal Employers’              Product Liability                                             830 Patent                  450 Commerce
    152 Recovery of Defaulted                Liability                  368 Asbestos Personal                                             835 Patent - Abbreviated    460 Deportation
         Student Loans                  340 Marine                          Injury Product                                                    New Drug Application    470 Racketeer Influenced and
         (Excludes Veterans)            345 Marine Product                  Liability                                                     840 Trademark                   Corrupt Organizations
    153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                     LABOR                        880 Defend Trade Secrets    480 Consumer Credit
        of Veteran’s Benefits           350 Motor Vehicle               370 Other Fraud             710 Fair Labor Standards                  Act of 2016                 (15 USC 1681 or 1692)
    160 Stockholders’ Suits             355 Motor Vehicle               371 Truth in Lending            Act                                                           485 Telephone Consumer
    190 Other Contract                      Product Liability           380 Other Personal          720 Labor/Management                  SOCIAL SECURITY                 Protection Act
    195 Contract Product Liability      360 Other Personal                  Property Damage             Relations                         861 HIA (1395ff)            490 Cable/Sat TV
    196 Franchise                           Injury                      385 Property Damage         740 Railway Labor Act                 862 Black Lung (923)        850 Securities/Commodities/
                                        362 Personal Injury -               Product Liability       751 Family and Medical                863 DIWC/DIWW (405(g))          Exchange
                                            Medical Malpractice                                         Leave Act                         864 SSID Title XVI        ✖ 890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS           790 Other Labor Litigation            865 RSI (405(g))            891 Agricultural Acts
    210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:              791 Employee Retirement                                           893 Environmental Matters
    220 Foreclosure                     441 Voting                      463 Alien Detainee              Income Security Act              FEDERAL TAX SUITS            895 Freedom of Information
    230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                             870 Taxes (U.S. Plaintiff       Act
    240 Torts to Land                   443 Housing/                        Sentence                                                           or Defendant)          896 Arbitration
    245 Tort Product Liability              Accommodations              530 General                                                       871 IRS—Third Party         899 Administrative Procedure
    290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty               IMMIGRATION                            26 USC 7609                Act/Review or Appeal of
                                            Employment                  Other:                      462 Naturalization Application                                        Agency Decision
                                        446 Amer. w/Disabilities -      540 Mandamus & Other        465 Other Immigration                                             950 Constitutionality of
                                            Other                       550 Civil Rights                Actions                                                           State Statutes
                                        448 Education                   555 Prison Condition
                                                                        560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                     3      Remanded from             4 Reinstated or             5 Transferred from       6 Multidistrict                    8 Multidistrict
      Proceeding             State Court                             Appellate Court             Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                             (specify)                  Transfer                         Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                         18 U.S.C. § 1345
VI. CAUSE OF ACTION                      Brief description of cause:
                                         Injunction for structuring, money laundering, fraud
VII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                          JURY DEMAND:                    Yes           No
VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                          JUDGE                                                              DOCKET NUMBER
DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD
11/17/2020                                                              s/ Nickolas Bohl
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                   JUDGE                           MAG. JUDGE
Case 2:20-cv-01695 Document 1-2 Filed 11/17/20 Page 1 of 4
Case 2:20-cv-01695 Document 1-2 Filed 11/17/20 Page 2 of 4
Case 2:20-cv-01695 Document 1-2 Filed 11/17/20 Page 3 of 4
Case 2:20-cv-01695 Document 1-2 Filed 11/17/20 Page 4 of 4




  November 17                 Nickolas Bohl
